ON MOTION

ORDER

Hardie’s Fruit & Vegetable Company-South, LP (“Hardies”) moves to dismiss this appeal for mootness and vacate the September 15, 2008 judgment of the Court of Federal Claims and the July 15, 2008, decision of the Small Business Administration’s Office of Hearings and Appeals (“SBA”). The United States opposes the request to vacate the aforementioned judgment and decision.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) The motion to vacate is denied.
(3)The mandate will issue in due course.